PER CURIAM.
The order determining property rights and support payments which is under review by this appeal is reversed on a holding that: (a) the trial court’s prior interlocutory order herein dissolving the marriage between the parties and reserving jurisdiction “for the next 90 day period for the purpose of determining the property rights and support payments on a permanent basis,” although perfectly proper, specifically limited the trial court’s jurisdiction to enter the order appealed from within the specified 90 day jurisdictional period, (b) the trial court had no jurisdiction to enter the order appealed from as it was entered far beyond the 90 day jurisdictional period previously reserved by the trial court, and (c) Section 689.15, Florida Statutes (1979), became applicable by operation of law upon expiration of the above 90 day jurisdictional period so that all property held by the parties as tenants by the entireties at the time of the marriage dissolution thereafter became converted into property held as tenants in common. The cause is, accordingly, remanded to the trial court with directions to vacate the order under review and to enter an order dividing all marital property held at the time of the marriage dissolution in accordance with Section 689.15, Florida Statutes (1979). Hyman v. Hyman, 310 So.2d 378 (Fla. 2d DCA 1975).
Reversed and remanded.